Title: To John Adams from John Williams, 15 May 1798
From: Williams, John
To: Adams, John



At a numerous meeting of the Inhabitants of Chatham County convened by Public Notice during the Sitting of the Court on the 15th. day of May 1798John Williams Esqr ChairmanJohn Ramsay Esqr. SecretaryThe following address was unanimously resolved on To the President of the United StatesSir—15 May 1798


At this important Crisis, when war with all its train of Calamities seems ready to burst upon us; when by the malice of our Enemies we are reprisented as a divided people, a people inimical to the measures of our own Government, and wanting confidence in it; We deem it our duty as Citizens of the United States explicitly to declare, our fullest faith in the Integrity and Wisdom of all the departments of our Government, our high approbation of the conduct of our Executive in its late endeavors towards negociation with France, and our firm resolution to unite in opposing all foreign influence.—We feel and rejoice in the happiness, freedom, and liberty we Experience under our present Constitution, and we want no further incentives, to induce us to devote our services and our lives in the support of it.—Nor can the attempts made, to mark us out as dissatisfied, discontented or divided, produce any other sentiments among us, but those of contempt and indignation.—We have not failed to remark, that the conduct of our Government under the pressure of foreign depredation and insult, has been patient and pacific, to the utmost Extent which could consist with the honor and dignity of an independent People.—And should all other measures fail, should our Enemies drive us to the last resort,—We humbly hope that almighty God will look down with favor on the Exertions of Freemen in defence of their Liberty and their Country.—

Jno Williams ChairmanJohn Ramsey Sec.It was then unanimously resolved that this Address be sent to W. B. Grove Esqre. to be presented to the President—And that a Copy of it be published in the Fayetteville Gazette—
And the meeting was adjourned.
Jno. Williams ChairmanJohn Ramsey Sec.